Title: Verdicts: 5 December 1770
From: UNKNOWN
To: 


       
        After the Court had summed up the Cause, the Jury withdrew for about two hours and an half, and then returned to the Court.
        
       
       Clerk of the Court. Gentlemen of the Jury, are you all agreed in your verdict?
       Jury. Yes.
       Clerk. Who shall speak for you?
       Jury. Our Foreman.
       Clerk. William Wemms, hold up your hand. (which he did) Gentlemen of the Jury, look upon the prisoner: How say you, is William Wemms guilty of all or either of the felonies or murders whereof he stands indicted, or not guilty?
       Jury. Not guilty.
       Clerk. Hearken to your verdict, as the Court hath recorded it. You upon your oaths do say, that William Wemms is not guilty, and so you say all.
       Clerk. James Hartegan, hold up your hand. (which he did) Gentlemen of the Jury, look upon the prisoner: How say you, is James Hartegan, guilty of all or either of the felonies or murders whereof he stands indicted, or not guilty?
       Jury. Not guilty.
       Clerk. Hearken to your verdict, as the Court hath recorded it. You upon your oaths do say, that James Hartegan is not guilty, and so you say all.
       Clerk. William McCauley, hold up your hand. (which he did) Gentlemen of the Jury, look upon the prisoner: How say you, is William McCauley, guilty of all or either of the felonies or murders whereof he stands indicted, or not guilty?
       Jury. Not guilty.
       
       Clerk. Hearken to your verdict, as the Court hath recorded it. You upon your oaths do say, that William McCauley is not guilty, and so you say all.
       Clerk. Hugh White, hold up your hand. (which he did) Gentlemen of the Jury, look upon the prisoner: How say you, is Hugh White guilty of all or either of the felonies or murders whereof he stands indicted, or not guilty?
       Jury. Not guilty.
       Clerk. Hearken to your verdict, as the Court hath recorded it. You upon your oaths do say that Hugh White is not guilty, and so you say all.
       Clerk. Matthew Killroy, hold up your hand. (which he did) Gentlemen of the Jury, look upon the prisoner: How say you, is Matthew Killroy guilty of all or either of the felonies or murders whereof he stands indicted, or not guilty?
       Jury. Not guilty of murder, but guilty of manslaughter.
       Clerk. Hearken to your verdict, as the Court hath recorded it. You upon your oaths do say, that Matthew Killroy is not guilty of murder, but is guilty of manslaughter, and so you say all.
       Clerk. William Warren, hold up your hand. (which he did) Gentlemen of the Jury, look upon the prisoner: How say you, is William Warren guilty of all or either of the felonies or murders whereof he stands indicted, or not guilty?
       Jury. Not guilty.
       Clerk. Hearken to your verdict, as the Court hath recorded it. You upon your oaths do say, that William Warren is not guilty, and so you say all.
       Clerk. John Carrol, hold up your hand. (which he did) Gentlemen of the Jury look upon the prisoner: How say you, is John Carrol guilty of the all or either of the felonies or murders whereof he stands indicted, or not guilty?
       Jury. Not guilty.
       Clerk. Hearken to your verdict, as the Court hath recorded it. You upon your oaths do say, that John Carrol is not guilty, and so you say all.
       Clerk. Hugh Montgomery, hold up your hand. (which he did) Gentlemen of the Jury, look upon the prisoner: How say you, is Hugh Montgomery guilty of all or either of the felonies or murders whereof he stands indicted, or not guilty?
       Jury. Not guilty of murder, but guilty of manslaughter.
       Clerk. Hearken to your verdict, as the Court hath recorded it. You upon your oaths do say, that Hugh Montgomery is not guilty of murder, but guilty of manslaughter, and so you say all.
       (Wemms, Hartegan, McCauley, White, Warren and Carrol were immediately discharged; Killroy and Montgomery, prayed the Benefit of Clergy, which was allowed them, and thereupon they were each of them burnt in the hand, in open Court, and discharged.)
      